      Case 5:20-cv-03058-TC-KGG Document 47 Filed 05/06/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

LEON HENDERSON ASKEW                )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )                 Case No.: 20-3058-TC-KGG
                                    )
UNITED STATES OF AMERCIA, et al., )
                                    )
                     Defendants.    )
____________________________________)

                        MEMORANDUM & ORDER ON
                         MOTION FOR DISCOVERY

      Now before the Court is the “Motion for Complete (Full) Discovery” (Doc.

40) filed by Plaintiff. The motion is DENIED for the reasons set forth below.

                          FACTUAL BACKGROUND

      In the present action, Plaintiff, who is representing himself pro se, alleges

violations of his Civil Rights. The facts of this case were summarized by the

District Court in the screening process as follows:

             The amended complaint alleges that plaintiff was
             sexually assaulted on February 21, 2018 at USP-
             Leavenworth by a person named Gregory in ‘health
             services’ while he was naked and pinned down by four
             unnamed correctional officers whom he designates as
             ‘John Doe # 1-4’. Doc. No. 6, p. 4. Plaintiff further
             alleges that he was struck on the head with a blunt object
             by John Doe # 1 and repeatedly attacked and punched
             while he was on the ground by John Does # 2-4. Id. at

                                          1
        Case 5:20-cv-03058-TC-KGG Document 47 Filed 05/06/21 Page 2 of 4




                pp. 4-5. The amended complaint also lists the ‘United
                States (Judge Wyle Y. Daniels)’ as a defendant. Id. at
                p.3. It asserts that the ‘United States placed [plaintiff] in
                their custody with Gross Negligence and Negligence …
                knowing that I was [falsely] imprisoned after serving
                notice of ‘fraud on the court’ in the United States District
                Court District of Colorado …’ Id. at p. 2. J. Wilson and
                B. Cordell are also listed as defendants in the caption of
                the amended complaint. In an exhibit to the amended
                complaint (Doc. No. 6-1, pp. 5-7), plaintiff alleges that
                Wilson and Cordell failed in an attempt to coverup what
                plaintiff describes as ‘attempted murder.’

(Doc. 7, at 1-2.) During its screening procedure, the District Court dismissed

Daniel, Wilson, and Cordell as Defendants. (Id., at 2-3.)

        A motion for summary judgment/motion to dismiss for lack of jurisdiction

was filed by Defendants in October 2020. (Doc. 17.) Plaintiff’s response to the

dispositive motion asked to add a new Defendant. (Docs. 24, 25.) Plaintiff also

filed a separate motion asking to add new Defendants. (Docs. 26.) All of these

motions were recently denied by the District Court. (Doc. 39, 4/22/21 minute

entry; Doc. 41, transcript of telephone conference.) Defendant Gregory has,

however, very recently filed a motion (Doc. 42) requesting the District Court

reconsider its Order denying his motion for summary judgment.1

        While the dispositive motion was pending, Plaintiff filed his first “Motion

for Complete (Full) Discovery) (Doc. 31) and Defendants moved for an Order



1
    The time has not yet expired for Plaintiff to respond to that motion to reconsider.
                                               2
      Case 5:20-cv-03058-TC-KGG Document 47 Filed 05/06/21 Page 3 of 4




staying this litigation (Doc. 32). The undersigned Magistrate Judge denied

Plaintiff’s motion for discovery and granted the stay pending the District Court’s

determination of the dispositive motion (which, as stated above, has now been

denied). (See Doc. 34.) Because the District Court’s decision has been entered,

the stay of this case is now lifted.

      Plaintiff has again filed a Motion for Discovery. (Doc. 40.) Plaintiff

requests “full discovery” that is “in accordance” with the “status conference” the

parties held with the District Court, by telephone, on April 22, 2021, during which

the District Court denied Defendants’ dispositive motion. (Doc. 40.)

                                       ANALYSIS

      Parties generally “may not seek discovery from any source before the parties

have conferred as required by Rule 26(f) … .” Fed.R.Civ.P. 26(d). Because

Plaintiff is a pro se prisoner and/or the case directly relates to his incarceration, this

case is exempt from the requirement of having the parties engage in a Rule 26(f)

scheduling conference. See D. Kan. Rule 16.1(b).

      The Court will, however, require a Scheduling Order to be entered in this

case. Although the individual Defendant has requested the District Court

reconsider the denial of Defendant’s dispositive motion (see Doc. 42), Defendant

United States has filed its Answer (Doc. 44) to Plaintiff’s Amended Complaint.

Further, the Defendants in this case are represented by the same attorney from the


                                            3
      Case 5:20-cv-03058-TC-KGG Document 47 Filed 05/06/21 Page 4 of 4




U.S. Attorney’s Office. As such, the Court will, by separate order, set this case for

a telephone conference with the parties, during which the Court, with input from

the parties, will compile the Scheduling Order in this case. Once that conference

has occurred – and after the resulting Scheduling Order has been entered – the

parties may begin conducting discovery as they see it (in accordance with the

parameters and limitations of the Scheduling Order) without the necessity of

filing a motion requesting discovery. The Court therefore DENIES Plaintiff’s

motion. (Doc. 40.)



      IT IS THEREFORE ORDERED that the Plaintiff’s Motion for Discovery

(Doc. 40) is DENIED.

      IT IS SO ORDERED.

      Dated this 6th day of May, 2021, at Wichita, Kansas.


                                 S/ KENNETH G. GALE
                                HON. KENNETH G. GALE
                                U.S. MAGISTRATE JUDGE




                                          4
